Exhibit 99.1 News RiT TECHNOLOGIES’ PATCHVIEW CHOSEN AS AN INTELLIGENT INFRASTRUCTURE SYSTEM IN THE “OIL CUBE” MUSEUM OF SHANGHAI EXPO 2 Tel Aviv, Israel, May 26, 2010 – RiT Technologies (NASDAQ: RITT) today announced that it has supplied its industry-leading IIM solution, PatchView, to the “Oil Cube: Petrol, the Extension of City Dreams” pavilion at the 2010 Shanghai Expo in China. The pavilion was constructed jointly by China National Petroleum Corporation, China Petrochemical Corporation and China National Offshore Oil Corporation. With a long history of cooperation with oil companies in China, RiT was the natural to supply the advanced technology needed to manage the pavilion’s state-of-the-art network infrastructure and environmental systems. Commenting on the news, Mr. Wang, Project Manager of the “Oil Cube,” said, "We are very satisfied with the PatchView management system, which will enable our IT management to maintain control of the cutting-edge networks and control systems that we have utilized throughout the “Oil Cube”. We believe that there is a huge need for systems of this type throughout China and look forward to continued cooperation with RiT on mutually-beneficial projects." An initiative of the Chinese government, 2010 Shanghai Expo is a showcase for technological advancements that are transforming urban life, and features 17 different pavilions. Covering an area of more than 4,000 square meters, the "Oil Cube"’s state-of-the-art design includes a light-studded façade which continually changes its appearance, making it one of the Expo’s most exciting attractions. “We are proud that these prominent members of the Chinese oil industry are choosing our solution and that they have standardized on it for this significant infrastructure project,” commented Avi Kovarsky, President and CEO of RiT Technologies. “These projects prove the suitability of PatchView for the Chinese market and serve as excellent references for our local marketing activities.” About RiT Technologies RiT is a leading provider of intelligent solutions for infrastructure management, asset management, environment and security, and network utilization. RiT Enterprise solutions address datacenters, communication rooms and workspace environments, ensuring maximum utilization, reliability,decreased downtime, physical security, automated deployment, asset tracking, and troubleshooting. RiT Environment and Security solutions enable companies to effectively control their datacenters, communications rooms and remote physical sites and facilities in real-time, comprehensively and accurately. RiT Carrier solutions provide carriers with the full array of network mapping, testing and bandwidth qualification capabilities needed for access network installation and service provisioning. RiT's field-tested solutions are delivering value in thousands of installations for top-tier enterprises and operators throughout the world. For more information, please visit our website: www.rittech.com RiT Technologies Ltd 24 Raoul Wallenberg St., Tel Aviv 69719, Israel Page 1 of 2 News Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.For example, when we discuss a field trial which could lead to a multi-million dollar Carrier deal, we are using a forward looking statement. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Eran Ayzik CFO +972-3-766-4249 erana@rit.co.il RiT Technologies Ltd 24 Raoul Wallenberg St., Tel Aviv 69719, Israel Page2 of 2
